Citation Nr: 1416271	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-18 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine with left lower extremity radiculopathy.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a chronic upper respiratory infection (also claimed as a lung disorder), to include as secondary to the Veteran's service-connected chronic sinusitis with headaches, and to include as due to in-service asbestos exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to the Veteran's service-connected disabilities.

6.  Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in March 2011 and was remanded for additional development.

In support of her claims, the Veteran testified at the RO's office in St. Petersburg, Florida, at a videoconference hearing held before the undersigned in January 2011.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted as the Veteran has not asserted, and the evidence does not show, that the Veteran is unemployable due to her service-connected disabilities.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical evidence, or credible and competent lay evidence, that a chronic low back disorder was present in service, that lumbar spine arthritis was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between lumbar spine disability and the Veteran's active service.

2.  There has been no demonstration by competent clinical evidence, or credible and competent lay evidence, that a chronic cervical spine disorder was present in service, that cervical spine degenerative changes were demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between cervical spine disability and the Veteran's active service.

3.  Current right ear or left ear hearing loss disability for VA purposes is not shown.

4.  A current and chronic upper respiratory infection has not been shown.

5.  The Veteran's sinusitis has not been manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis, or polyps.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the lumbar spine with left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for a chronic upper respiratory infection (also claimed as a lung disorder), to include as secondary to the Veteran's service-connected chronic sinusitis with headaches, and to include as due to in-service asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  The criteria for an initial rating in excess of 10 percent for chronic sinusitis with headaches have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in February 2007 and June 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the February 2007 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the January 2008 rating decision granted service connection for sinusitis, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3)(no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's disability, the relevant disability rating criteria have been provided to the Veteran, including in the June 2009 statement of the case.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA and private medical records.

VA medical opinions obtained as to the service connection issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the sinusitis rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited her subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, it is clear from the Veteran's testimony that she understood the elements of establishing service connection for the claims in that she tried to establish how each of the condition had their onset during service.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans service organization.  The Veteran was asked questions to ascertain why she felt that each condition was related to service.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its March 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, the Veteran underwent VA examinations that addressed the medical matters presented by this appeal.  Further, updated VA records have been associated with the claims file.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).

Service connection for certain specified chronic diseases, such as arthritis and hearing loss (as an organic disease of the nervous system) may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

I.  Lumbar spine and cervical spine

At the January 2011 Board hearing the Veteran stated that during service she had frequently removed and replaced stoves and water tanks, and noted that the old water heaters were very heavy.  She stated that she had gone on sick call during service but had basically given a few capsules and told her to carry on.  She indicated that following service she had sought chiropractic treatment.

Service treatment records note no findings or complaints related to low back or lower extremity radiculopathy problems.

Service treatment records dated in November 1978 and December 1978 indicate that the Veteran complained of neck pain and was assessed with torticollis.  

A February 2005 private medical record noted that the Veteran complained of low back problems following lifting boxes and doing laundry.  Assessments included low back osteoarthritis, disc disease, and left lower extremity sciatica.

January 2008 and July 2012 VA spine examinations indicated that the Veteran was assessed with cervical spine disc disease.

Medical records reveal that the Veteran has low back arthritis.  However, as there is no evidence of low back arthritis demonstrated to a compensable degree within the first year of service discharge, the presumption of service connection under 38 C.F.R. § 3.309(a) is not warranted.

The Veteran's service treatment records reveal that a low back disability was not noted in service.  While the Veteran did complain of neck pain in service, there is no indication that she had a chronic cervical spine disorder during service.  The post service private medical records do not show or contain any evidence suggesting a relationship between a low back disability or cervical spine disability and the Veteran's service.  Significantly, no healthcare professional has provided an opinion suggesting that the Veteran's low back and cervical spine disabilities are related to her active service, and the July 2012 VA examiner has indicated that no such relationship exists.

As for continuity of symptomatology since service, the Board notes that no low back arthritis disability was noted at service discharge.  Further, the private medical records clearly reveal that the Veteran's low back arthritis was not shown until years following service.  

To the extent that she argues that the stresses and strains of active service caused her low back and cervical spine degenerative changes, the Board finds her statements are not competent evidence.  The Veteran has not claimed or shown that she has had the requisite medical training to provide opinions concerning the etiology of spinal disabilities.  Her opinion in this regard is not competent evidence and is not favorable to her spine claims.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of evidence is unfavorable to the claims, the Board must deny the issue of entitlement to service connection for the low back and cervical spine claims.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Hearing loss

The Veteran asserts that she has hearing loss due to her military service, during which she was repeatedly exposed to excessive noise while working with heating systems and boilers.  At her January 2011 Board hearing, the Veteran testified that she was exposed to loud noise from fighter jets while fixing heating systems on the flight line.  Her DD Form 214 confirms that her military occupational specialty (MOS) was Heating Systems Specialist, and that she was stationed on an Air Force Base.  Hence, the Board concedes that based on her MOS she was exposed to repeated loud noise during her active military service.

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The Veteran's hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's May 1976 enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
0
0
0
0
LEFT
5
0
5
5
5

The Veteran's service treatment records noted no complaints or diagnoses relating to hearing loss.

An August 1978 "inprocessing" service examination's audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
0
0
10
10
0

At a July 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
15
25
25
20
15

The reported audiometric findings did not demonstrate right ear or left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Speech recognition scores were right ear, 94 percent, and left ear, 96 percent.  The diagnosis was sensorineural hearing loss from 6000 Hertz in both ears.

As the Veteran's right ear and left ear hearing thresholds were not shown to exceed 20 decibels at any level between 500 and 4000, normal right ear and left ear hearing was demonstrated on examination for enlistment into service, and the presumption of soundness on induction attaches as to right and left ear hearing loss.

The Board notes that the July 2012 VA audiological examination indicates that there is no current right ear or left ear hearing loss disability for VA purposes.

While a March 2007 VA audiogram appears to indicate the presence of some mild hearing loss bilaterally, speech recognition and threshold findings were not provided in a manner that would enable the Board to confirm that the requirements of 38 C.F.R. § 3.385 were met at that time.  Indeed, the examiner at that time concluded that pure tone threshold results were "likely minimal response levels, unreliable for true thresholds and not valid for rating purposes."  

In sum, service connection for bilateral hearing loss is not warranted.

III.  Chronic upper respiratory infection

At the January 2011 Board hearing the Veteran indicated that she tended to have sinus problems and upper respiratory problems that would coexist during and after her military service.  The Veteran indicated that she had been treated six months prior for a respiratory condition (bronchitis).

A review of the claims file reveals that the Veteran has not been diagnosed with a chronic upper respiratory infection or residuals of such a disability.  In this regard, the Board notes that at the January 2008 sinus VA examination the Veteran indicated that she was not claiming that she had any lung disability, and at the July 2012 VA examination the Veteran denied any upper respiratory tract infection or active lung disorder.  The July 2012 VA examiner stated that there was no evidence that the Veteran had any interstitial lung disease, respiratory failure, or restrictive lung disease, and also noted that the Veteran's sinusitis did not cause or aggravate any lung condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose a chronic respiratory disability.  Her lay evidence, to the extent that she has provided any, does not constitute competent etiological medical evidence and lacks probative value in this regard.

In sum, service connection for chronic upper respiratory infection is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Sinusitis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Because the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A January 2008 rating decision granted service connection for chronic sinusitis with headaches and assigned a noncompensable rating, effective January 26, 2007.  A September 2012 RO decision increased the rating for the Veteran's sinusitis to 10 percent disabling, effective January 26, 2007.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis; 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis.

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

At her January 2011 Board hearing the Veteran indicated that she treating hers sinus condition with prescribed antihistamines and decongestants.  She was also instructed by her doctor in the use of a neti pot and saline spray to keep her nose cleaned out.  She indicated that she had continual sinus drainage, blockage, and headaches.  She could not recall if she had used antibiotics within the prior 12 months and had been "driven to bed" due to her sinus condition three or four times in the prior year.

At the July 2012 VA sinus examination the Veteran indicated that she would get three sinusitis episodes a year, and that she had not taken antibiotic in the prior 12 months, and had not had any incapacitating episodes.  She indicated that she would have sinus headaches in the frontal area of her head about three times a week.  She would sometimes have nasal drainage but did not have any purulent discharge the prior year.

The evidence does not support an evaluation higher than the currently-assigned 10 percent level for the Veteran's sinusitis.  The lay and medical evidence of record fail to reveal three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

In adjudicating the Veteran's sinusitis claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences concerning her sinus disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of her sinus disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's sinus disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or to contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's sinus disability picture is so unusual or exceptional in nature as to render her schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by service-connected sinus disability.  The Veteran's sinus symptoms such as incapacitating episodes are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, an initial rating in excess of 10 percent for chronic sinusitis with headaches is not warranted.


ORDER

Service connection for degenerative joint disease of the lumbar spine with left lower extremity radiculopathy is denied.

Service connection for degenerative joint disease of the cervical spine is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a chronic upper respiratory infection is denied.

An initial disability rating in excess of 10 percent for chronic sinusitis with headaches is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  In addition to direct serve connection, secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In July 2102 the Veteran underwent a VA psychiatric examination that was to address the medical matters raised by this issue.  The examination did not address the matter as to whether the Veteran's psychiatric disability was caused or aggravated by her service-connected sinusitis disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since July 17, 2012.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed psychiatric disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that (a) is proximately due to or the result of the service-connected sinusitis disability, or (b) was aggravated (made worse) by service-connected sinusitis disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


